DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In a RCE and amendments dated 11/24/2021, applicant amended claims 1, 13 and 14.  Claims 1 and 3 – 14 are still pending in this application.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2021 has been entered.

Response to Arguments

Applicant's arguments filed 11/24/2021, pages 7 - 9, have been considered but are moot because the new ground of rejection does not rely on any new reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mondello in view of Adachi (U.S PreGrant Publication No. 2004/0168092 A1, hereinafter ‘Adachi’).

With respect to claim 1, Mondello teaches a computer system (i.e., an example computing system, ¶0088, Fig. 1, Fig. 13), comprising: 
an information processing system configured to authenticate a user using one of multiple login methods (e.g., configured to authenticate user(s) using at least one of credentials including username/password, one-time password (OTP), PIN, digital signature, biometric (fingerprint, facial, etc.),  ¶0039, ¶0061, ¶0065); and 10a terminal (e.g., a mobile device 930 (client device), Fig. 1, ¶0061) configured to request the information processing system to authenticate the user (e.g., configured to send a request to authenticate the user(s), ¶0057, ¶0061, ¶0065, Fig. 5), wherein the terminal includes a processor programmed to 15determine a login method based on a previously-used login method (e.g., determine if there is a previously (prior) stored login credential, Fig. 2 – 220, ¶027), and display a login screen corresponding to the determined login method (e.g., if so, then display option to select retrieved login information upon determining if there is a previously stored login credential, Fig. 2 – 250, ¶0027); but fails to teach: store a flag indicating a type of a previously-used login method from among the multiple login methods in an information storage, the flag taking one of multiple values corresponding to the multiple login methods, 
that said login method is determined to be used by the user based on the flag; and that said login screen including an item that enables the user to input account information necessary for the determined login method.
However, in the mentioned claimed limitations are well-known in the art as evidenced by Adachi.  In particular, Adachi teaches
store a flag indicating a type of a previously-used login method from among the multiple login methods in an information storage, the flag taking one of multiple values corresponding to the multiple login methods (e.g., set a flag (Flag = 1) indicating history of a login method from among held login methods in a storage, the flag can be determined between values of 0 or 1, ¶0038, ¶0040, ¶0041), 
that said login method is determined to be used by the user based on the flag (e.g., based on the value of 0 or 1 (flag), if enabled, then it’s determined to use the held login method, ¶0059, ¶0070); and that said login screen including an item that enables the user to input account information necessary for the determined login method (Fig. 10 shows an example of a checkbox 1003, as an item, that enable (allow) the user to mark a checkbook, ¶0054 - ¶0055, ¶0059).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the example computing system of Mondello as 

With respect to claim 13, this is a method claim corresponding to the apparatus claim 1.  Therefore, this is rejected for the same reasons as the apparatus claim 1.

With respect to claim 14, arguments analogous to claim 1 are applicable. The use of a non-transitory computer-readable recording medium executed by at least a computer (CPU) as described in claim 18 is explicitly taught by ¶0089 of Mondello.

Claims 3 - 5 and 9 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mondello in view of Adachi and further in view of Takagi et al. (U.S PreGrant Publication No. 2017/0366525 A1, hereinafter ‘Takagi’).

With respect to claim 3, Mondello in view of Adachi teaches the computer system as claimed in claim 1, but fails to teach: wherein the user belongs to a tenant to which a service is provided, and one or more login methods permitted by the tenant are registered in the tenant; 15the information processing system includes a processor programmed to identify the tenant to which the user belongs based on identification information of the user sent from the terminal, and 20obtain the one or more login methods permitted by the identified tenant; and the processor of the terminal is programmed to obtain, from the information processing 25system, screen information of login screens-94- corresponding to the one or more login methods permitted by the tenant to which the user belongs, and display the login screen 
However, Takagi teaches: wherein the user belongs to a tenant to which a service is provided (Takagi: where user belongs to a tenant to which a service is given, ¶0079 - ¶0080), and one or more login methods permitted by the tenant are registered in the tenant (One or more login methods allowed by the tenant are registered in the tenant, ¶0057, ¶0079 - ¶0080); 15the information processing system includes a processor programmed to identify the tenant to which the user belongs based on identification information of the user sent from the terminal (e.g., identify the tenant to which the user belongs based on tenant identifier sent from the client 4, Fig. 8, ¶0120 - ¶0121), and 20obtain the one or more login methods permitted by the identified tenant (e.g., read authentication method(s) allowed by the identified tenant, Fig. 8); and the processor of the terminal is programmed to obtain, from the information processing 25system, screen information of login screens-94- corresponding to the one or more login methods permitted by the tenant to which the user belongs (e.g., once read, then a screen related to biometric and setting information are acquired that is required to be displayed, ¶0175), and display the login screen corresponding 5to the determined login method among the login screens obtained from the information processing system ( e.g., displaying the screen promoting an operation for biometric authentication and others, ¶0175, ¶0299).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the computer system of Mondello in view of Adachi as taught by Takagi since Takagi suggested in ¶0079 - ¶0080 and Fig. 8 that such modification would specify a type of an authentication method in order to certainly perform an appropriate authentication procedure according to proper profile data and  possible to prevent use of falsified profile data in authentication.

e.g., login credentials, ¶0027), and display a login screen corresponding to the one or more login methods obtained from the 20information processing system when the previously-used login method is not stored in the information storage (e.g., Display the option to select retrieved login information even if determined that no previously stored login credential is stored, Fig. 2, ¶0027, ¶0040 - ¶0041); and Adachi teaches the flag indicating the type of the previously-used method is not stored (e.g., when the user doesn’t want to check the checkbox 1003, then it’s determined not to set flag to 1, ¶0040, ¶0072), but fails to teach said one or more login method permitted by a tenant to which the user belongs.
However, Takagi teaches one or more login method permitted by a tenant to which the user belongs (Takagi: e.g., acquire a login method allowed by a tenant, and display the screen promoting the operation for biometric authentication, ¶0175, ¶0299).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the computer system of Mondello in view of Adachi as taught by Takagi since Takagi suggested in ¶0079 - ¶0080 and Fig. 8 that such modification would specify a type of an authentication method in order to certainly perform an appropriate authentication procedure according to proper profile data and  possible to prevent use of falsified profile data in authentication.

With respect to claim 5, Mondello in view of Adachi and further in view of Takagi teaches the computer system as claimed in claim 4, wherein when the previously-used login method is not stored in the information storage and the one or more 5login methods obtained from the information processing system include multiple login methods, the processor of the terminal is programmed to display a login e.g., when it’s not previously stored login credentials, provide multiple verifications in order to ensure verification is successful and then display the option to select retrieved login information, Fig. 2, ¶0026 - ¶0031, ¶0035, ¶0040); and Adachi teaches the flag indicating the type of the previously-used method is not stored (e.g., when the user doesn’t want to check the checkbox 1003, then it’s determined not to set flag to 1, ¶0040, ¶0072).

With respect to claim 9, Mondello in view of Adachi and further in view of Takagi teaches the computer system as claimed in claim 4, wherein Mondello teaches when the previously-used login method is not 15stored in the information storage (Fig. 2 - 220); and Takagi teaches the processor of the terminal is programmed to obtain a role of the user from the information processing system based on identification information of the user, and 20determine the login screen according to the role of the user (Takagi: e.g., If not registered, an administrator can log on and set up profile data for tenants in order to allow/permit tenant(s) to  execute at least an authentication method (e.g., password authentication or biometric authentication, etc.), ¶0046, ¶0057, ¶0120, ¶0134 - ¶0135); and Adachi teaches the flag indicating the type of the previously-used method is not stored (e.g., when the user doesn’t want to check the checkbox 1003, then it’s determined not to set flag to 1, ¶0040, ¶0072).

With respect to claim 10, Mondello in view of Adachi and further in view of Takagi teaches the computer system as claimed in claim 9, wherein Takagi teaches wherein when the role of the user is an administrator, the processor of the terminal is programmed to store, in the information storage, all 5login methods that are settable in the information processing system (Takagi: e.g., If not registered, an administrator can log on and set up profile data for tenant(s) in order to execute at least an authentication method (e.g., password authentication or biometric authentication, etc.), ¶0046, ¶0057, ¶0120, ¶0134 - ¶0135); and Adachi teaches the flags indicating type of any login methods (see ¶0040, ¶0044, where it mentions at least a type of inputs (e.g., username) each user in an  authentication DataFile 210a).

With respect to claim 11, Mondello in view of Adachi and further in view of Takagi teaches the computer system as claimed in claim 9, wherein Takagi teaches wherein when the role of the user is an administrator, the processor of the terminal is programmed to 15determine all login methods settable in the information processing system as login methods to be provided to the user, and display a login screen that enables the user to log in using all of the login methods settable in 20the information processing system (e.g., any administrator can log on and set up profile data with authentication information for tenants in order to execute at least an authentication method (e.g., password authentication or biometric authentication, etc.), ¶0046, ¶0057, ¶0120, ¶0134 - ¶0135, Fig. 8).

Claims 6 - 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mondello and Adachi in view of Takagi and further in view of Liu (U.S PreGrant Publication No. 2018/0165442 A1, hereinafter ‘Liu’).

With respect to claim 6, Mondello in view of Adachi teaches the computer system as claimed in claim 1, where Adachi teaches the flag indicating the type of the previously-used method (e.g., a flag will be set according to the type of login used (username inputted) by the user, ¶0012; therefore last login, if successful, it will be historically stored(set)), but fails to teaches: (a) 15wherein the processor of the terminal is programmed to obtain, from the information processing system, one or more login methods permitted by a tenant to which the user belongs; and (b) 20when the login method used by the user on the login screen is not included in the one or more login methods obtained from the information processing system, the processor of the terminal is programmed to store the one or more login methods 25obtained from the information processing system in-96- the information storage.  
Fig. 8).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the computer system of Mondello in view of Adachi as taught by Takagi since Takagi suggested in ¶0079 - ¶0080 and Fig. 8 that such modification would specify a type of an authentication method in order to certainly perform an appropriate authentication procedure according to proper profile data and  possible to prevent use of falsified profile data in authentication.
Mondello and Adachi, modified by Takagi, fails to teach above difference (b).  However, Liu teaches: when the login method used by the user on the login screen is not included in the one or more login methods obtained from the information processing system, the processor of the terminal is programmed to store the one or more login methods 25obtained from the information processing system in-96- the information storage (Liu: e.g., when a login method (e.g., code password information) is not included (not preset or NA) in the login methods (Fig. 10), a mobile terminal is configured to use the other login methods stored or preset from a correspondences table, ¶0021, ¶0077, ¶0135, Fig. 10; also if determined that login method is not pre-stored, then prompting information is generated and displayed so that user can re-input, ¶0038, ¶0080, Fig. 1).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the computer system of Mondello in view of Adachi and further in view of Takagi as taught by Liu since Liu suggested in Fig. 10, ¶0077 - ¶0080 and ¶0135 that such modification would improve user data security in order to be convenient to rapidly implemented with provided login method(s) and  would ensure user data security  in order to allow different users may further set the mobile terminal according to own requirements, and convenience for use of the multiple users over the same mobile terminal is improved.

With respect to claim 7, the integration of Mondello, Adachi, Takagi and Liu teaches the computer system as claimed in claim 6, wherein Adachi teaches displaying a login screen indicated by the flag stored in the information storage (e.g., a post-login screen is displayed based on the flag to allow the user to try again with authentication information, ¶0020; it still needs to be the same as the last used so that the user can be currently authenticated); and  Liu teaches when the login method used by the user on the login screen is not included in the one or more 10login methods obtained from the information processing system, the processor of the terminal is programmed to request the information processing system to log out the user who has logged in, and 15display a login screen corresponding to the one or more login methods stored in the information storage (Liu:  e.g., when the login method (e.g., code password information) is not included (not preset or NA) in the login methods, Fig. 10; a mobile terminal is also configured to log off/log in according to the login methods that are preset (stored), ¶0017 - ¶0018, ¶0135).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the computer system of Mondello in view of Adachi and further in view of Takagi as taught by Liu since Liu suggested in Fig. 10, ¶0077 - ¶0080 and ¶0135 that such modification would improve user data security in order to be convenient to rapidly implemented with provided login method(s) and  would ensure user data security  in order to allow different users may further set the mobile terminal according to own requirements, and convenience for use of the multiple users over the same mobile terminal is improved.

With respect to claim 8, Mondello in view of Adachi teaches the computer system as claimed in claim 1, where Adachi teaches storing a flag indicating a type of the login method used by the user in the information storage (e.g., depending of the type of input made by the user, the flag will be set (stored as a value of 1) according to the type of input made by the user, Fig. 10, ¶0040), but fails to teach: (a) 15wherein the processor of the terminal is programmed to obtain, from the information processing system, one or more login methods permitted by a tenant to which the user belongs; and (b)
when the login method used by the user on the login screen is included in the one or more login 5methods obtained from the information processing system, the processor of the terminal is programmed to store the login method used by the user in the information storage.  
However, with respect to above difference (a), Takagi teaches: obtain, from the information processing system, one or more login methods permitted by a tenant to which the user belongs (Fig. 8).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the computer system of Mondello in view of Adachi as taught by Takagi since Takagi suggested in ¶0079 - ¶0080 and Fig. 8 that such modification would specify a type of an authentication method in order to certainly perform an appropriate authentication procedure according to proper profile data and  possible to prevent use of falsified profile data in authentication.
Mondello, modified by Adachi and Takagi, fails to teach above difference (b).  However, Liu teaches: when the login method used by the user on the login screen is included in the one or more login 5methods obtained from the information processing system, the processor of the terminal is programmed to store the login method used by the user in the information storage (Liu:  e.g., when the login method (e.g., a pattern information) is included (preset) in the login methods, Fig. 10; a mobile terminal is also configured to log off/log in according to the only login method preset, Fig. 10).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the computer system of Mondello in view of Adachi and further in view of Takagi as taught by Liu since Liu suggested in Fig. 10, ¶0077 - ¶0080 and ¶0135 that such modification would improve user data security in order to be convenient to rapidly 

With respect to claim 12, the integration of Mondello, Adachi, Takagi and Liu teaches the computer system as claimed in claim-99- 6, wherein Mondello, in combination with Adachi, Takagi and Liu teaches wherein when the login method used by the user on the login screen is not included in the one or more login methods obtained from the information 5processing system, the one or more login methods obtained from the information processing system are stored in the information storage, and account information necessary for the one or more login methods stored in the information storage is not 10registered in the information processing system, the processor of the terminal is programmed to display a screen for receiving an input of the account information necessary for the one or 15more login methods, and register, in the information processing system, the account information that is input on the screen and necessary for the one or more login methods.  The features of said account information is additionally disclosed in Takagi (e.g., an authentication method is detailed in the description in a profile data, Fig. 8) or Liu (Fig. 4). In addition, Adachi teaches the flag indicating the type of the one or more login methods is stored in the information storage (e.g., the flag is used to set the history of an authentication performed earlier, ¶0007).

Examiner's Note

Examiner is aware that “the login methods” corresponds to different login techniques, as shown in specification, to enter into a device, but since the login methods relies on Mondello and the flag is not linked to the login methods, but to a login method currently being in used to be stored in order to be used afterward (future). 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481. The examiner can normally be reached 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN M GUILLERMETY/Primary Examiner, Art Unit 2674